Citation Nr: 1115428	
Decision Date: 04/20/11    Archive Date: 05/04/11

DOCKET NO.  09-33 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Allen Gumpenberger, Agent


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter




ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board of Veterans' Appeals (Board's) docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran had active military service from October 1942 to August 1945 and died in July 2007.

The appellant, who is the Veteran's widow, appealed a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In February 2009, the appellant testified during a personal hearing at the RO.  A transcript of the hearing is of record.  At that time, she was represented by a service organization.  However, in February 2011, she submitted a new signed power of attorney that appointed Allen Gumpenberger, an agent, as her representative in her claim before the Board.  The appellant was scheduled for a hearing at the RO before a Veterans Law Judge in January 2011, but withdrew that request prior to the hearing.


FINDINGS OF FACT

1.  The Veteran died in July 2007 at the age of 85, due to respiratory failure, due to end stage idiopathic pulmonary fibrosis. 

2.  The Veteran was diagnosed with chronic fibrosis in 2006, and end stage idiopathic pulmonary fibrosis and respiratory failure were diagnosed in 2007.

3.  Idiopathic pulmonary fibrosis was not manifested during the Veteran's period of active military service or within one year after his separation from active service.

4.  At the time of his death, the Veteran was service-connected for a duodenal ulcer with anxiety disability, evaluated as 30 percent disabling.

5.  The evidence preponderates against a finding that the Veteran's death was related to his active military service, including through exposure to asbestos.


CONCLUSION OF LAW

A disability incurred or aggravated in service or a disability that is otherwise related to service did not cause or contribute substantially or materially to the cause of the veteran's death.  38 U.S.C.A. §§ 1110, 1310, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.312 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

In November 2007 and February 2009 letters, the Agency of Original Jurisdiction (AOJ) satisfied its duty to notify the appellant under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010) and 38 C.F.R. § 3.159(b) (2010).  The AOJ notified the appellant of information and evidence necessary to substantiate her claim.  She was notified of the information and evidence that VA would seek to provide and the information and evidence that she was expected to provide. 

In the context of a claim for Dependency and Indemnity Compensation (DIC) benefits, which includes a claim of service connection for the cause of the veteran's death, section 5103(a) notice must be tailored to the claim.  The notice should include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).  Unlike a claim to reopen, an original DIC claim imposes upon VA no obligation to inform a DIC claimant who submits a non-detailed application of the specific reasons why any claim made during the deceased veteran's lifetime was not granted.  Id.  Where a claimant submits a detailed application for benefits, VA must provide a detailed response.  Id.  

The February 2009 letter provided notice consistent with the United States Court of Appeals (Court's) holding in Hupp.  Since the Board has concluded that the preponderance of the evidence is against the claim for service connection for the cause of the Veteran's death, any questions as to the appropriate disability rating or effective date to be assigned are rendered moot, and no further notice is needed.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA has done everything reasonably possible to assist the appellant with respect to her claim for benefits in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  The Veteran's service treatment and personnel records and VA and private medical records have been associated with the claims file, to the extent available.  All reasonably identified and available medical records have been secured.

Further, in June 2009, a VA medical opinion was obtained in connection with the appellant's claim on appeal, the report of which is of record.

The Board finds the duties to notify and assist have been met.  

II. Factual Background and Legal Analysis

The Board has reviewed all the evidence in the claims file, which includes the appellant's written contentions and oral testimony, the Veteran's service treatment and personnel records, and private and VA medical records.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

The appellant seeks service connection for the cause of the Veteran's death.  In her written and oral statements in support of her claim, she asserts that the Veteran's death was caused by his service-connected duodenal ulcer with anxiety that was a cause of pulmonary fibrosis.  Alternatively, she argues that he was exposed to asbestos as a welder in the United States Navy, including when he was assigned to the USS PECOS, that she evidently believes caused his end stage idiopathic pulmonary fibrosis that caused or contributed to the respiratory failure from which he died.

According to the evidence of record, the Veteran died in July 2007 at the age of 85.  A July 2007 death certificate indicates that the immediate cause of the Veteran's death was a respiratory failure.  The underlying cause was end stage idiopathic pulmonary fibrosis.  An autopsy was not performed.  During the Veteran's lifetime, he was service-connected for a duodenal ulcer with anxiety, evaluated as 30 percent disabling.

Service treatment records are not referable to complaints or diagnosis of, or treatment for, pulmonary fibrosis or respiratory failure.  When examined for discharge in August 1945, the Veteran's lungs and chest were normal.

Post service, results of x-rays of the Veteran's chest performed by VA in September 1950 and February 1967, and by private physicians in July 1979 and June 1980, were interpreted as essentially normal and with no evidence of acute pulmonary pathology.

VA outpatient records, dated from January 2001 to December 2006, indicate that, in January 2001, examination of the Veteran's lungs showed that they were essentially clear to auscultation and that percussion was without rales, rhonchi or wheezes.  Rib excursions were equal bilaterally.  In October 2002, it was noted that the Veteran was recently diagnosed with prostate cancer and that he quit smoking 40 years earlier.  When seen in June 2004, he denied having any cough, congestion, wheezing or shortness of breath and his lungs were clear to percussion and auscultation.  Similar findings were noted in May 2005  

When seen in the VA outpatient clinic in June 2006, the Veteran admitted to having an intermittent cough, congestion, wheezing, and shortness of breath.  Results of a computed tomography (CT) scan of the Veteran's chest performed by VA in August 2006 revealed diffusely increased interstitial markings, mostly in the lung bases, bilaterally, in a pattern consistent with honeycombing, probably indicating chronic fibrosis.  There was also suggestion of hyperinflation in the upper lung zones but only a few small blebs in the apices and there were no prominent bullous changes in the apices.  There was evidence of right granulomatous disease with a calcified granuloma in the right lung and a calcification in the right hilum.
	
Private medical records, dated from May to June 2007, indicate that the Veteran was hospitalized in May 2007 after complaining of acute shortness of breath on exertion for many months that recently worsened.  Results of a CT performed at the time revealed no evidence of pulmonary embolus.  There was severe interstitial lung disease with evidence of fibrosis.  

The private medical records further show that the Veteran was hospitalized again in June 2007 for management of respiratory insufficiency.  It was noted that he had a history of prostate cancer, status post radiation, and progressive shortness of breath.  It was also noted that he was admitted in May 2007 due to shortness of breath and a questionable diagnosis of pulmonary fibrosis after he was found to be hypoxic on room air.  A June 11, 2007 consultation report includes an assessment of history of pulmonary fibrosis and lung scarring.  The examining physician noted that the etiology of the Veteran's acute dyspnea was unsure???.  A June 12, 2007 report indicates that results of a CT revealed diffuse interstitial parenchymal changes, bullous disease including bronchiectasis, suggestive of chronic fibrotic etiology.  The clinical impression was chronic lung disease, idiopathic pulmonary fibrosis.  It was noted that the Veteran was a nonsmoker and "not aware of any history contributing to lung disease".  The Veteran was discharged on June 14, 2007 and transferred to hospice care.  He subsequently died in July 2007.

During her February 2009 personal hearing, the appellant claimed that the Veteran's death was related to his exposure to asbestos.  She stated that the Veteran had breathing problems for five to six years prior to his death.  Her representative argued that, for years prior to his death, the Veteran received treatment for x-ray evidence of lung markings that the representative maintained were related to asbestos (see hearing transcript at page 1).  

Pursuant to 38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303, a Veteran is entitled to disability compensation for disability resulting from personal injury or disease incurred in or aggravated by service.

"[I]n order to establish service connection or service- connected aggravation for a present disability the veteran must show: (1) the existence of a present disability; (2) in- service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F. 3d 1163, 1166-67 (Fed. Cir 2004).

A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Specifically, lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d at 1377; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009.  A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); Charles v. Principi, 16 Vet. App 370, 374 (2002).

However, although the appellant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the appellant is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

In order for service connection for the cause of the Veteran's death to be granted, it must be shown that a service-connected disability caused the death, or substantially or materially contributed to cause death.  A service-connected disability is one that was incurred in or aggravated by active service, one that may be presumed to have been incurred during such service, or one that was proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.312.

The death of a Veteran will be considered as having been due to a service- connected disability when such disability was either the principal or contributory cause of death.  38 C.F.R. § 3.312(a).  The service-connected disability will be considered the principal (primary) cause of death when such disability, either singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  The service-connected disability will be considered a contributory cause of death when it contributed so substantially or materially to death that it combined to cause death, or aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1).  The debilitating effects of a service-connected disability must have made the Veteran materially less capable of resisting the fatal disease or must have had a material influence in accelerating death.  See Lathan v. Brown, 7 Vet. App. 359 (1995).

There are primary causes of death, which, by their very nature, are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  In this situation, however, it would not generally be reasonable to hold that a service- connected condition accelerated death unless such condition affected a vital organ and was of itself of a progressive or debilitating nature.  38 C.F.R. § 3.312(c)(3), (4).

In this case, the appellant contends that the Veteran served aboard the USS PECOS as a welder and, presumably, was exposed to asbestos in service, and that such exposure caused the claimed disabilities.

There is no statute specifically dealing with asbestos and service connection for asbestos-related diseases, nor has the Secretary of VA promulgated any specific regulations.  However, in 1988, VA issued a circular on asbestos-related diseases that provided guidelines for considering asbestos compensation claims.  See Department of Veterans Benefits, Veterans' Administration, DVB Circular 21- 88-8, Asbestos-Related Diseases (May 11, 1988).  The information and instructions contained in the DVB Circular since have been included in VA Adjudication Procedure Manual, M21-1MR, part IV, subpart ii, chapter 2, section C, paragraph 9 (Jan. 7, 2007) ("VA Manual").  Also, an opinion by VA's Office of General Counsel discussed the proper way of developing asbestos claims.  VAOPGCPREC 4-00 (Apr. 13, 2000).

The VA Manual defines asbestos as a fibrous form of silicate mineral of varied chemical composition and physical configuration, derived from serpentine and amphibole ore bodies.  Id., at Subsection (a).  Common materials that may contain asbestos are steam pipes for heating units and boilers, ceiling tiles, roofing shingles, wallboard, fire- proofing materials, and thermal insulation.  Id.  Some of the major occupations involving exposure to asbestos include mining, milling, shipyard work, insulation work, demolition of old buildings, carpentry and construction, manufacture and servicing of friction products (such as clutch facings and brake linings), and manufacture and installation of products such as roofing and flooring materials, asbestos cement sheet and pipe products, and military equipment.  Id., at Subsection (f).

Asbestos fiber masses have a tendency to break easily into tiny dust particles that can float in the air, stick to clothes, and may be inhaled or swallowed.  Id., at Subsection (b).  Inhalation of asbestos fibers can produce fibrosis (the most commonly occurring of which is interstitial pulmonary fibrosis, or asbestosis), tumors, pleural effusions and fibrosis, pleural plaques, mesotheliomas of pleura and peritoneum, and cancers of the lung, bronchus, gastrointestinal tract, larynx, pharynx, and urogenital system (except the prostate).  Id.

As to disorders related to asbestos exposure, the absence of symptomatology during service or for many years following separation does not preclude the eventual development of the disease.  The latent period varies from 10 to 45 or more years between first exposure and development of disease.  Also of significance is that the time length of exposure is not material, as individuals with relatively brief exposures of less than one month have developed asbestos-related disorders.  See VA Adjudication Procedure Manual, M21-1, Part VI, 7.21(b)(2) (rescinded on 12-13-05 by M21- 1MR, Part III, IV and V).

Initially, the Board notes that, in its July 2009 statement of the case, the RO conceded the Veteran's exposure to asbestos, based upon the information provided and a review of his military records that documented his work as a ship-fitter in service.  The Board has no reason to doubt the RO's finding that the Veteran was exposed to asbestos during his active military service.

As noted, service treatment records are not referable to complaints or diagnosis of, or treatment for a respiratory or pulmonary disorder.

Post service, the August 2006 VA CT report includes a finding of chronic fibrosis and, in May and June 2007, the private CT results were interpreted to show idiopathic pulmonary fibrosis. But, according to the June 12, 2007 private medical record, the Veteran unaware of any history contributing to his lung disease, and evidently did not associate his idiopathic pulmonary fibrosis with his exposure to asbestos in service, or to his service-connected duodenal ulcer disability. 

Moreover, according to a June 2009 report, a VA examiner reviewed the Veteran's private medical records, including the results of the August 2006 and May and June 2007 CT reports.  The VA physician noted that the Veteran had idiopathic pulmonary fibrosis, "meaning cause unknown".  According to the VA examiner, "[a]lthough interstitial fibrosis can be found in pulmonary asbestosis, it does not mean that the patient has asbestosis".  The VA examiner said that results of the Veteran's CT scans of the chest did not report pleural calcification that was a marker for asbestosis; thus, the Veteran's respiratory failure and death was not caused by asbestos exposure.

The record also contains medical literature from the American Lung Association and Mayo Clinic via the Internet (dated in May 2009) submitted by the appellant in support of her claim that generally describes pulmonary fibrosis and notes that the cause can be occupational and environmental factors.  An article entitled "Pulmonary fibrosis" from the Mayo Clinic discusses that, in most cases, the cause of idiopathic pulmonary fibrosis is never found.  An article entitled "Idiopathic Pulmonary Fibrosis" from the National Lung and Blood Institute, describes the causes, signs and symtoms of the disorder.

The Board notes, however, that these documents contain no specific findings pertaining to this Veteran's manifestation of idiopathic pulmonary fibrosis or respiratory failure.  As a lay person, relying on a generic medical treatise, the appellant is not qualified to render a medical opinion as to the etiology of the cause of the Veteran's idiopathic pulmonary fibrosis and respiratory failure.  See Wallin v. West, 11 Vet. App. 509, 514 (1998) (holding that treatise evidence cannot simply provide speculative generic statements not relevant to the veteran's claim," but, "standing alone," must include "generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least plausible causality based upon objective facts rather than on an unsubstantiated lay medical opinion" (citing Sacks v. West, 11 Vet. App. 314, 317 (1998))); see also Stadin v. Brown, 8 Vet. App. 280, 284 (1995).  The Court has held that a medical article or treatise "can provide important support when combined with an opinion of a medical professional" if the medical article or treatise evidence discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts rather than on an unsubstantiated lay medical opinion.  Mattern v. West, 12 Vet. App. 222, 228 (1999).

In the present case, the American Lung Association and Mayo Clinic articles submitted by the appellant were not accompanied by the opinion of any medical expert.  In fact, the appellant has submitted no medical opinion in support of her claim.  Furthermore, based on the analysis above, the competent medical evidence of record suggests that the idiopathic pulmonary fibrosis that caused the respiratory failure that caused the Veteran's death is not at least as likely as not related to his exposure to asbestos materials in service.  Here, the only probative medical opinion of record is against the appellant's claim.  Therefore, while the Board has considered the American Lung Association and Mayo Clinic information, it is not sufficient to outweigh the June 2009 VA examiner's opinion.

The Board recognizes the appellant's sincere belief that the Veteran's death was related in some way to his military service.  Nevertheless, in this case the appellant has not been shown to have the professional expertise necessary to provide meaningful evidence regarding a causal relationship between the Veteran's death and his active military service, including any claimed exposure to asbestos.  See, e.g., Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge"), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied 119 S. Ct. 404 (1998).  See also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Therefore, although the Board is deeply sympathetic with the appellant's loss of her husband, it finds a lack of competent medical evidence to warrant a favorable decision.  The Board is not permitted to engage in speculation as to medical causation issues, but "must provide a medical basis other than its own unsubstantiated conclusions to support its ultimate decision."  See Smith v. Brown, 8 Vet. App. 546, 553 (1996).  Here, the appellant has failed to submit any competent medical or other evidence to provide a nexus between any in-service injury, event, or disease and the conditions that caused or contributed to cause the Veteran's death. Therefore, the preponderance of the evidence is against the appellant's claim of entitlement to service connection for the cause of the Veteran's death.


ORDER

Service connection for the cause of the Veteran's death is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


